— Appeal by the plaintiff wife from stated portions of an order of the Supreme Court, Kings County (Duberstein, J.), dated June 24, 1982, which, inter alia, granted a motion by defendant husband to have the parties’ child receive psychiatric therapy from a doctor of defendant’s choosing, to the extent that the court (1) selected a doctor (Dr. Pinsky) to provide necessary psychiatric treatment for the child, at defendant’s expense, and (2) directed that plaintiff pay for psychiatric treatment rendered to her and her present husband by Doctor Pinsky. Order modified, by deleting the first and second decretal paragraphs thereof and the words “Dr. Pinsky” from the third decretal paragraph and substituting therefor in the third decretal paragraph the words “the psychiatrist who will be treating the parties’ son”. As so modified, order affirmed, insofar as appealed from, without costs or disbursements, and matter remitted to Special Term, Part V, for a hearing to (1) determine whether the child’s best interests will be served by his continuing as a patient of Dr. Linet, or a psychiatrist to be appointed by the court and (2) rule on appellant’s application (a) for payment of *857Dr. Linet’s fee and (b) for counsel fees. In light of the conflicting affidavits submitted, a hearing should have been held on the issue of which psychiatrist should treat the parties’ child. The plaintiff’s application for the payment of Dr. Linet’s fee for services rendered and for counsel fees should be decided in the first instance at Special Term. Moflen, P. J., Damiani, Titone and Mangano, JJ., concur.